            Case 8:17-cv-00595-PX Document 227 Filed 01/06/21 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

                                                        *

TALIA CRAIGHEAD, et al.,                                *

          Plaintiffs,                                   *

v.                                                      *         Civil Action No. PX-17-595

FULL CITIZENSHIP OF MARYLAND,                           *
     INC., et al.,

          Defendants.                          *
                                            ******
                                      MEMORANDUM OPINION

          Pending is Plaintiffs’ motion for reconsideration of this Court’s partial denial of

Plaintiffs’ motion for summary judgment. See ECF No. 224. The issues are fully briefed, and

no hearing is necessary. Loc. R. 105.6. For the following reasons, Plaintiffs’ reconsideration

motion is DENIED. 1

     I.       Background

          The Court has previously discussed the facts of this wage and hour dispute in great detail

and will not repeat them here. See ECF No. 221. In summary, Plaintiffs, on behalf of

themselves and all others similarly situated, filed this action against Defendants Full Citizenship

of Maryland, Inc. (“FCI”) and FCI’s Executive Director, Pansy Stancil-Diaz, alleging that

Defendants violated the Fair Labor Standards Act and analogous Maryland law by failing to pay

Plaintiffs minimum and overtime wages. ECF No. 1. Plaintiffs are a class of current and former

FCI employees. Each fall into one of two subclasses based on their job responsibilities:


1
        Defendants assert that Plaintiffs sought reconsideration of the Court’s Memorandum Opinion but not the
corresponding Order. Thus, say Defendants, Plaintiffs’ motion should be dismissed as “procedurally deficient.”
ECF No. 225 at 3-4 n. 1. The Court need not address this procedural concern because, in any event, Plaintiffs’
motion fails on the merits.

                                                       1
           Case 8:17-cv-00595-PX Document 227 Filed 01/06/21 Page 2 of 5



residential and vocational coordinators (“coordinators”) and residential and vocational

counselors (“counselors”). Only the coordinators’ overtime claims are the subject of this motion.

         On September 23, 2020, the Court granted in part and denied in part the parties’ cross-

motions for summary judgment. Relevant here, the Court determined that Defendants had

produced sufficient evidence to reach a jury on whether the coordinators performed bona fide

executive, administrative, or professional functions and thus were exempt from the FLSA and

state wage and hour requirements. ECF No. 221 at 8-10. Plaintiffs now seek reconsideration of

the Court’s Memorandum Opinion denying summary judgment as to the applicability of the

exemption to the coordinators’ overtime claims. ECF No. 224.

   II.      Analysis

         Reconsideration of an order of partial summary judgment is governed by Federal Rule of

Civil Procedure 54(b). See Am. Canoe Ass’n, Inc. v. Murphy Farms, Inc., 326 F.3d 505, 514-15

(4th Cir. 2003) (“[A] district court retains the power to reconsider and modify its interlocutory

judgments, including partial summary judgments, at any time prior to final judgment when such

is warranted.”). When resolving a motion under Rule 54(b), courts frequently look to the

standards applicable to motions under Rules 59(e) or 60(b) for guidance. See Nana-Akua

Takyiwaa Shalom v. Payless Shoesource Worldwide, Inc., 921 F. Supp. 2d 470, 480-81 (D. Md.

2013). Courts generally will reconsider an interlocutory order where: “(1) there has been an

intervening change in controlling law; (2) there is additional evidence that was not previously

available; or (3) the prior decision was based on clear error or would work manifest injustice.”

Id. at 481 (quoting Akeva, LLC v. Adidas Am., Inc., 385 F. Supp. 2d 559, 565-66 (M.D.N.C.

2005)). A motion to reconsider “may not be used to relitigate old matters, or to raise arguments

or present evidence that could have been raised prior to the entry of” the order. Pac. Ins. Co. v.



                                                 2
          Case 8:17-cv-00595-PX Document 227 Filed 01/06/21 Page 3 of 5



Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting 11 Wright, et al., Fed. Prac.

& Proc. § 2810.1, at 127-28 (2d ed. 1995)); see also Humane Soc’y v. Nat’l Union Fire Ins. Co.

of Pittsburg, PA, No. DKC 13-1822, 2017 WL 1426007, at *3 (D. Md. Apr. 21, 2017) (noting

that the standards for reconsideration under Rules 59 and 60 provide guidance for

reconsideration of interlocutory orders). Federal courts are obligated to reach the correct

judgment under law, “[t]hough that obligation may be tempered at times by concerns of finality

and judicial economy.” Am. Canoe Ass’n, 326 F.3d at 515. Thus, where a party “merely

requests the district court to reconsider a legal issue or to ‘change its mind,’ relief is not

authorized.” Pritchard v. Wal Mart Stores, Inc., 3 F. App’x 52, 53 (4th Cir. 2001) (quoting

United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982)).

        Plaintiffs have not presented the Court with any new facts or intervening change in

controlling law. Rather, Plaintiffs singularly contend that the Court should reverse course

because its prior decision on the exemption question was “clearly erroneous.” ECF No. 224 at 5.

Specifically, they argue the Court (1) ignored evidence that, despite FCI’s pre-hiring promises to

pay coordinators a salary, Defendants paid them on the hourly basis and (2) did not address

whether the coordinators maintained any hiring or firing responsibilities, a factor that should

have been given significant weight.

        Plaintiffs’ arguments are decidedly not new, as Plaintiffs fronted each of these

contentions in their initial pleadings. Moreover, the mere assertion that the Court “ignored”

evidence favorable to the Plaintiffs does not bestow on the movant legitimate grounds for

reconsideration. See Hutchinson v. Staton, 994 F.2d 1077, 1081-82 (4th Cir. 1993). Thus, the

motion shall be denied on this basis alone.




                                                   3
           Case 8:17-cv-00595-PX Document 227 Filed 01/06/21 Page 4 of 5



        However, even if the Court were to reconsider its prior decision, the outcome would

remain unchanged. An employee is exempt from the wage and hour requirements if she has: (1)

a “primary duty” of “management of the enterprise in which the employee is employed[;]” (2)

“customarily and regularly directs the work of two or more other employees;” and (3) “has the

authority to hire or fire other employees or whose suggestions and recommendations as to the

hiring, firing, advancement, promotion or any other change of status of other employees are

given particular weight.” 29 C.F.R. § 541.100(a)(2)-(4); See also Md. Code Ann., Lab. & Empl.

§ 3-415(a). This is a fact specific inquiry “with the major emphasis on the character of the

employee’s job as a whole.” 29 C.F.R. § 541.700(a).

        Plaintiffs fault the Court for “ignoring” evidence demonstrating that the coordinators

were paid an hourly wage and for not “evaluat[ing] the evidence regarding the Coordinators’

lack of hiring and firing power.” ECF No. 224 at 16,18. Plaintiffs are wrong in both respects.

        At the summary judgment stage, the Court must construe all evidence and draw all

reasonable inferences in the light most favorable to the non-moving party. Fed. R. Civ. P. 56(a);

see In re Family Dollar FLSA Litig., 637 F.3d 508, 512 (4th Cir. 2011). The Court had

previously considered that while evidence exists to demonstrate the coordinators were paid

hourly, Defendants also marshaled counter evidence that at the outset of employment, the

coordinators were offered a set salary and the hourly wage evidence corresponded to the set

salary. ECF No. 221 at 10; see also ECF No. 201-5 at Ex. 4A-4C. 2 Defendants also presented


2
         The Court remains baffled by Plaintiffs’ repeated insistence that this Court is bound at the summary
judgment stage to find as a matter of law that the coordinators were paid a wage because it had previously
determined that Plaintiffs prevailed on the question of conditional and final class certification. ECF No. 224 at 9;
see also ECF No. 192-1 at 13 (citing Craighead v. Full Citizenship of Maryland, No. PX-17-595, 2018 WL 3608743
at *4 (D. Md. July 27, 2018), 17 (same); ECF No. 207 at 10 (same). Plaintiffs provide no authority for the
proposition that the judge-made determination for class certification supplants the summary judgment standard
which requires this Court to assess all evidence and draw all inferences in the light most favorable to the non-
moving party. The Court is unpersuaded that it prior determination as to the modicum of evidence that renders the
case capable of class wide treatment also precludes Defendants from defeating the claims on the merits at trial.

                                                         4
           Case 8:17-cv-00595-PX Document 227 Filed 01/06/21 Page 5 of 5



evidence that coordinators’ opinions were given special weight in hiring and firing decisions,

supporting the inference that the coordinators’ “suggestions and recommendations as to the

hiring, firing, advancement, promotion or any other change of status of other employees are

given particular weight.” 29 C.F.R. § 541.100(a)(4); ECF No. 201-5 ¶ 9; 201-6 ¶¶ 5-7. When

viewing the record most favorably to Defendants, as this Court must, sufficient evidence exists

from which a reasonable juror could conclude that the exemption applies. Accordingly, the

motion for reconsideration must be denied.

       A separate order follows.



1/6/2021                                                             /S/
Date                                                Paula Xinis
                                                    United States District Judge




                                                5
